              Case 2:19-cv-00105-MHT-JTA Document 751.14-
                                                        Filed
                                                           Uti05/21/21 Skeue,
                                                                         Page
                                                                            ,5 1 of 4
                                                      (.1 1) ak,                                        411,6,.„GL:
                                                                                   .fifw oci

                  9d,PcidIci.e) a'244,9/
                                       (
                                0143r h`(
                                        -Y                                          ii.„ iISTRICT
                                                                                                           1 1A
                                                                                                          1-
          v                                                                         cjt,                                           PS=         T
              k     :                et-ci
                                       fyits-s




                                                                          fet         pt]cl;s0,/14.12/      _

       t's tA-SiCem KW.                   tr\O     z7► r           ookAi           -tA 0Coc               cia          tiv-5
. _Lir\ 4- .12-1(r_kci-k-,el


                        c                         1^-ef-tedt       IAAA5
                                                                       ,            nioJ          LA     1Apt-4.;;r c,"1-4 1

                  cl-           5       gtL‘Ckir 11"e—                   0      Cti ne        tel Q(40-0r               1-0

              p             u                      c.4-far clie5           els:7    cki                 (7)(kr16-c4      pexi- o k

                        kotcL
                            s L
                                           _J
                                                           ("R—C4..ck_                     ala              ftn     5p 47,...,0,
                                                                   e)      ~11LA              I,6,Mt'Al                ckrar      el

                    1/
                     1
                     4 ro1e,
                   i)               ut,
                                    -           cq" '                                                                  0         oee6.1-,0.0'1A/we
                   cue? C.,J4 r                 coh,ru-           0 C-1--ef-cA cre s                                           sof,/
                            Gov)                                     :• • ve-kj
                        "                          4,,)11t,                                                                     pceo,t,
                                            (1,"e,sv,toefS                 )
                                                                         VI:(I Cek,                    prctus ‘'0 Ai     c4
                            °

                                                kt-c,./.       I Polo??4,es                4e--         ciarei
                                    A              cA.A atok. IrrNt
                                                                 (              10-1        t                prc, Ccf"s--:
     Case 2:19-cv-00105-MHT-JTA Document 75 Filed 05/21/21 Page 2 of 4




,,,, c,J- p ,..,Ais,,,;,... olcc.4       J
                                               u)-016v-<.,
                                                 -
                                                              e.,7   6.4.)(\for   64.,e6t4
    0uf           Yit,k)cluvvi       6,- A   tAil iivefv\-r Yi-i.,,7
      ke,) cl  re,vaetssie p,rSefl-,f i CI /                             39- /5 2a-W
                                                              ----- D--)--
                                                                        -

   0 I-- ily, _A-kb,_,„. citc wc,ict-, 70c4e,_,,-__5 ,                       le      04,,
  Case 2:19-cv-00105-MHT-JTA Document 75 Filed 05/21/21 Page 3 of 4




                               0„..och'us          ail)A
                                                       ,
/00      I N9                   1‘.-9a      CA-7       I0
            eJ-1               77
                                                   ,
                                                   t
                                 Case 2:19-cv-00105-MHT-JTA Document 75 Filed 05/21/21 Page 4 of 4




09)RAN(\e)0 fjl tAki 94Cd  "  1
                                                                             MrIBILEAL 366
P 71",r cA5    Co( or cKo (2e,c.1 1m4
                                   )
     ),,‘,41t.g3N1       o
                   c.X
  041-tocf-t- PO         Bc)-3

               This
                    Correspondence is forrrw3,
                                                                                    acce, 0()11-1- cl
               State PrisOFL The                        from n
              and the Nabarna contents                not
                                                                eycJuated
                                                                                          csirwt_5-- Ofspc,o- cowr
                                    Depan'z,ne.i-J: of             i3 not       rvt,- Utak
              responsible for the                                                                   4_th.r tl,f- 4-k
              enclosed                 subs'NnE:e        cciiiLnt of the
                        Goilifilurlicatioll
                                                                              .cGt(Aitc,ci Strw                4-110
                                                                            Ntprliamcg7.5,          3(e/09-- %le?
                                                                                    11'".11'; 11 I 1...E'11 •   'iff.' 11
